         Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



DIANE JOHNSON, ON BEHALF OF HERSELF
AND OTHERS SIMILARLY SITUATED,
                                             CIVIL ACTION NO. 20-891
                   Plaintiff,

             v.

MATTRESS WAREHOUSE, INC.,

                   Defendant.



            DEFENDANT MATTRESS WAREHOUSE, INC.’S REPLY BRIEF
             IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT




Dated: November 16, 2020               SAUL EWING ARNSTEIN & LEHR LLP

                                       Henry A. Platt, Esq.
                                       1919 Pennsylvania Ave., N.W., Suite 550
                                       Washington, D.C. 20006
                                       T: (202) 342-3447
                                       Henry.Platt@saul.com

                                       Jessica L. Meller, Esq.
                                       1500 Market Street, Centre Sq. W., Fl. 38
                                       Philadelphia, PA 19102
                                       T: (215) 972-7104
                                       Jessica.Meller@saul.com

                                       Attorneys for Defendant
                                       Mattress Warehouse, Inc.
           Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 2 of 13



                                         INTRODUCTION

       In its opening Brief (ECF No. 22-1 (“Def. Brf.”)), Defendant explained that the undisputed

facts demonstrate: 1) Plaintiff was a commissioned sales employee of a retail establishment; 2) her

regular rate of pay always exceeded one and one-half times the minimum wage for every hour she

worked; and 3) more than half of her total earnings in a one-year representative period came from

commissions on the retail sale of mattresses and related goods. Thus, Plaintiff was not entitled to

overtime under the plain language of the FLSA and PMWA as a matter of law, because she satisfied

the “Retail Sales Exemption.” See 29 U.S.C. § 207(i); 34 Pa. Code § 231.43(f).

       In her Opposition (ECF No. 23 (“Opp.”)), Plaintiff has pointed to no genuine dispute as to

any of the above facts. She outright admitted the first two points. See Def’s Stmt. of Undisputed

Material Facts (ECF No. 22-2 (“SMF”)) ¶¶1-4 &17; Pl.’s Resp. to Def’s Stmt. of Material Facts (ECF

No. 24 (“Pl. SMF”)) ¶¶1-4 & 17 (“Admitted”). And, most importantly, Plaintiff did not actually

dispute that more than half of her total earnings in a one-year representative period came from

commissions on the retail sale of mattresses and related goods. See SMF ¶¶52-55, 57-58; Pl. SMF

¶¶52-55, 57-58 (while repeatedly asserting the irrelevant (and incorrect) point that “Plaintiff seldomly

was paid more than her guaranteed hourly rate of $13.50,” and that “Plaintiff was paid based on her

$13.50 guaranteed pay on all but 11 pay periods,” nevertheless providing absolutely no evidence (or

in any way claiming) that Defendant’s calculations and analysis regarding her compensation over

various one-year representative periods are in any way factually incorrect).

       Instead, Plaintiff rests her entire Opposition on the theory that Defendant “cannot satisfy its

burden of proof” that “Plaintiff was paid a ‘bona fide commission rate,’” Opp. at 1, based on “seven

independent reasons.” Id. Defendant addresses each of Plaintiff’s arguments below, seriatim. As a

preliminary matter, however, Defendant takes issue with Plaintiff’s underlying premise regarding the

burden of proof in this action.


                                                   1
           Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 3 of 13



       Although Plaintiff correctly cites Parker v. NutriSystem, Inc., 620 F.3d 274, 277 (3d Cir.

2010), for the proposition that Defendant bears the burden of proving the Retail Sales Exemption’s

applicability, Parker, in turn, cites to and relies upon the language in Mitchell v. Ky. Fin. Co., 359

U.S. 290, 295-96 (1959), for this tenet, that states: “It is well settled that exemptions from the [FLSA]

are to be narrowly construed.” As Defendant pointed out on page 9 of its Brief, however, the Supreme

Court has recently expressly rejected this principle. Encino Motorcars, LLC v. Navarro, 138 S. Ct.

1134, 1142 (2018) (“Because the FLSA gives no ‘textual indication’ that its exemptions should be

construed narrowly, ‘there is no reason to give [them] anything other than a fair (rather than a

“narrow”) interpretation.’”) (citation omitted). Accordingly, Defendant respectfully submits that

neither Mitchell nor Parker remain good law on this point, and the burden of proving that she does

not fall within an express statutory exemption to the FLSA should remain at all times with the

Plaintiff, as it is part and parcel of the statutory grant of the overtime “right” she claims. See

id. (“[T]he FLSA has over two dozen exemptions in § 213(b) alone, including the one at issue here.

Those exemptions are as much a part of the FLSA’s purpose as the overtime-pay requirement.”)

(citation omitted) (emphasis added). In this respect, it is noteworthy that the exemption at issue is

found in Section 7 of the FLSA itself (which establishes the right to overtime), 29 U.S.C. §§ 207(a)

& (i), as opposed to Section 13, which lists scores of other “exemptions.” See 29 U.S.C. § 213.

       Even if the Court were to decline to reach this issue, however, it is clear that summary

judgment must nevertheless be granted in Defendant’s favor, as the Retail Sales Exemption has been

plainly satisfied in this action under a “fair” reading of the statutory exemption.

                                            ARGUMENT

   SUMMARY JUDGMENT MUST BE GRANTED, AS DEFENDANT COMPENSATED
            PLAINTIFF UNDER A BONA FIDE COMMISSION PLAN

       In her Opposition, Plaintiff derisively refers to Defendant’s commission compensation plan

as a “scheme,” Opp. at 3 & 4, because it utilizes a build to supplement earned commissions, in order

                                                   2
          Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 4 of 13



to ensure a guaranteed minimum payment in certain pay periods. As explained in detail in Defendant’s

opening Brief, however, there is no serious dispute that Defendant properly deemed Plaintiff to be

overtime exempt under the plain language of Section 7(i) of the FLSA: “In determining the proportion

of compensation representing commissions, all earnings resulting from the application of a bona fide

commission rate shall be deemed commissions on goods or services without regard to whether the

computed commissions exceed the draw or guarantee.” 29 U.S.C. §207(i) (emphasis added); accord

34 Pa. Code § 231.43(f) (same).

       In this respect, Plaintiff does not in any way dispute that she was actually compensated under

an actual commission-based compensation plan, under which she earned actual commissions

based on the type and amount of goods she actually sold. She also does not dispute that the payroll

records Defendant has presented to the Court accurately reflect the actual commissions that

she actually earned over the course of her employment, or that more than half of her total earnings

in a one year representative period came from sales commissions.

       Instead, Plaintiff picks around the edges, arguing that there are “seven independent reasons”

as to why Defendant cannot establish that Plaintiff was paid a “bona fide commission rate.” These

arguments all suffer from the same defect – they are based on hyper-technical, narrow interpretations

of the FLSA regulations, notwithstanding the clear mandate of the Supreme Court in Encino

Motorcars that the FLSA exemptions should be given a “fair,” rather than “narrow,” interpretation.

138 S. Ct. at 1142. The Court should reject them all, as they have nothing to do with the manner in

which Plaintiff was actually compensated, with her express knowledge and consent.

I.     Defendant Met the Statutory Requirements of the Retail Sales Exemption,
       Notwithstanding Any Alleged Technical Regulatory Record-Keeping Issues.

       Plaintiff’s first two arguments are different variations of the same misguided theme – that

Defendant cannot succeed on summary judgment under the Retail Sales Exemption because Plaintiff

claims it failed to comply with the record-keeping requirements of 29 C.F.R. §779.417 and §516.16

                                                 3
          Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 5 of 13



– requirements that do not appear in the actual statute. See Opp. at 5-7 (Defendant failed to document

the one-year “representative period”); id. at 7-8 (“Defendant failed to reach any agreement with

Plaintiff concerning any representative period.”). The exemption cannot be read so narrowly.

       In paragraphs 25-33 of the SMF, citing to Plaintiff’s own deposition testimony, Defendant

detailed Plaintiff’s actual understanding of Defendant’s commission compensation plan. In response,

Plaintiff admitted each and every one of these statements. See Pl. SMF ¶¶25-33. In addition,

Defendant noted in SMF ¶13 that Plaintiff testified in her deposition that she “understood” the

compensation plan – at the time of her initial interview with Defendant – and she never asked her

supervisor any questions about it.

       In response, Plaintiff disputes her own sworn testimony – through mere argument of counsel

with no citations to any new testimony by Plaintiff – asserting that she did not actually “understand

the compensation plan” because her hiring supervisor “did not make any reference to the

representative period that would be used in determining Plaintiff’s commissions.” Pl.’s SMF ¶13. Of

course, the representative period is not used in “determining” commissions; it is used to

determine compliance with the Retail Sales Exemption – an issue Plaintiff apparently wasn’t

interested in asking her employer about. Nevertheless, Plaintiff admits that she actually reviewed and

signed a written offer letter explaining how her compensation would be calculated each pay period.

Pl. SMF ¶22. As set forth in the Olson Declaration, that agreement is maintained by the Company in

its Human Resources files. See ECF No. 22-11 ¶¶5 & 7.

       And while Defendant admittedly did not provide any formal written statements to its

employees concerning its use of the one-year representative period until after Plaintiff left the

Company, she has nevertheless produced absolutely no evidence to dispute the fact – established by

the sworn, unrebutted testimony of both the Company’s President and Corporate Manager of Human




                                                  4
          Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 6 of 13



Resources – that Defendant actually uses a one-year period, and has actually used that period for

purposes of establishing compliance with the FLSA, since at least 2010. SMF ¶¶61-64.

       Thus, Plaintiff argues that she was not an exempt commissioned sales employee because her

employer never documented an agreement with her as to how it complied with the technical

requirements of the FLSA. This is not the law. To the contrary, the courts have repeatedly held that

failure to comply with the FLSA’s technical record-keeping requirements does not disqualify the

application of the Retail Sales Exemption where the statutory requirements have been satisfied. See,

e.g., Duarte v. Perez, No. 6:14-cv-2077, 2016 WL 11566245, at *4–5 (M.D. Fla. Oct. 31, 2016)

(“[C]ourts that have addressed this issue have concluded that recordkeeping flaws do not make the

exemption unavailable to non-compliant employers, provided that they satisfy the statutory

elements.”), report and rec. adopted, 2016 WL 11566247 (M.D. Fla. Nov. 22, 2016); Freixa v.

Prestige Cruise Servs. LLC, No. 15-22732-CIV, 2016 WL 5112202, at *3 (S.D. Fla. May 23, 2016)

(“case law and federal guidance signal the retail sales exemption can still apply despite these

recordkeeping flaws”); Viciedo v. New Horizons Computer Learning Ctr. of Columbus, Ltd., 246 F.

Supp. 2d 886, 899-900 (S.D. Ohio 2003) (record-keeping flaws not fatal to Retail Service

Exemption); see also, Gordon v. TBC Retail Grp., Inc., No. 2:14-CV-3365-DCN, 2020 WL 3259394,

at *2, 10 (D.S.C. June 16, 2020) (proof of one-year representative period came solely from

declaration of Chief Human Resource Officer – not employer records);

       As the uncontroverted material facts demonstrate that Defendant complied with the statutory

requirements of the Retail Sales Exemption, 29 U.S.C. §207(i), summary judgment must be granted

given a fair reading of the exemption, notwithstanding any alleged technical regulatory record-

keeping issues. Defendant also complied with the elements of the Retail Sales Exemption under 34

Pa. Code § 231.43(f), which mirrors 29 U.S.C. §207(i). Unlike the FLSA, however, the PMWA does




                                                 5
          Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 7 of 13



not have record-keeping regulations that mirror 29 C.F.R. §779.417 and §516.16. Thus, to the extent

Plaintiff argues that her first two arguments apply to her PMWA claim, they do not.

II.    Defendant Uses an Appropriate and Consistent Representative Period With Respect to
       Plaintiff, Individually.

       Plaintiff next argues that Defendant cannot establish a bona fide commission rate because it

“failed to consider Plaintiff’s individual circumstances in determining the representative period.”

Opp. at 8-9. Neither 29 U.S.C. §207(i) nor the FLSA regulations require that Defendant “consider

Plaintiff’s individual circumstances” in determining what representative period it chooses to apply

under the Retail Sales Exemption. That phrase is not in the FLSA regulation, which contemplates that

the employer select a period, see 29 C.F.R. §779.417(d), “which can reasonably be accepted by the

employer, employee, and disinterested persons as being truly representative of the compensation

aspects of the employee’s employment on which this exemption test depends.” 29 C.F.R.

§779.417(a). “[T]he period selected and designated must be one which is representative with respect

to the particular employee for whom exemption is sought[.]” C.F.R. §779.417(d). The appropriateness

of the period depends on the employee’s earning pattern. Id. It may be appropriate to use the same

period for a group of employees of a retail establishment. Id.

       Consistent with the FLSA regulations, Defendant uses a one-year representative period for all

commissioned sales employees, because they all work through the same, repeating seasonal sales

cycles. See SMF ¶¶60-64. Notwithstanding assorted “denials” in her responses, Plaintiff has not

produced a scintilla of evidence disputing the Company’s business judgment in this respect or, more

importantly, Defendant’s exhaustive calculations submitted with its Motion, establishing the

appropriateness and consistency of its one-year representative period with respect to Plaintiff,

individually. See SMF ¶¶45-60; Pl. SMF ¶¶45-60. See also Def. Brf. 13-15 (“[D]espite the variability

in Plaintiff’s compensation over short periods of time, Plaintiff’s ability to make sales and bring in

commissions consistently evens out over the course of a year.”).

                                                  6
          Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 8 of 13



III.   Plaintiff Has Waived Her Opportunity to Challenge Defendant’s Discovery Responses.

       Plaintiff next argues that Defendant has somehow “waived” its ability to explain why it uses

a one-year representative period for all of its commissioned sales employees. See Opp. at 9-10. The

argument is specious and disingenuous. As best as can be discerned, Plaintiff bases her argument on

the fact that Defendant objected to overbroad interrogatories and document requests seeking

company-wide sales and commission data, notwithstanding the Court’s crystal-clear Order limiting

fact discovery to “Plaintiff’s claims and the purported company policies and practices applicable to

her,” and staying “all discovery related to the class/collective” until after the Court rules on any

motion for summary judgment on Plaintiff’s individual claims. ECF No. 17.

       Plaintiff did not move to compel further responses, or, for that matter, take any issue with

Defendant’s objections at any time prior to her Opposition. Likewise, Plaintiff has failed to present

an affidavit to the Court, as required by Fed. R. Civ. P. 56(d), specifying why she needs additional

discovery to present facts essential to justify her Opposition, if that is what she is indeed asserting.

Accordingly, she has waived the right to raise these issues now.

       Perhaps more important, however, is the fact that Plaintiff had a full and fair opportunity

during discovery to question the Company’s witnesses as to why it uses the one-year representative

period – and actually did. See Opp. at 10-11 (complaining about – and quoting at length – the

deposition testimony of the Defendant’s President and Corporate Manager of Human Resources on

these exact issues). She just didn’t like the answers they gave.

IV.    Plaintiff’s Failure to Ask Relevant Deposition Questions is Not a Basis to Deny Summary
       Judgment – Defendant’s Leadership Provided Consistent Testimony Regarding Why
       Defendant Presently Utilizes a One-Year Representative Period.

       In her fifth argument, Plaintiff argues that the Company’s explanation for its continuing use

of the one-year representative period is somehow not “trustworthy,” because the individuals she

deposed did not have personal knowledge why the decision to use that period was originally made


                                                   7
          Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 9 of 13



over 10 years ago, before they were employed by the Company. The argument is devoid of logic. In

their sworn declarations, Defendant’s President, Bill Papettas, and Corporate Manager of Human

Resources and Payroll, Sandra Olson, explained why the Company currently uses a one-year

representative period. See ECF No. 22-9 ¶¶14-15 (Papettas); ECF No. 22-11 ¶29 (Olson). These

declarations are completely consistent with their deposition testimony, cited on pages 10-11 of the

Opposition, in which they truthfully testified that they did not know why the Company originally

chose the one-year period, because they were not employed by the Company at the time the decision

was made. See also SMF ¶62 (citing the Papettas and Olson deposition testimony). The problem

Plaintiff raises is not with the answers provided by the witnesses; the problem was with the questions.

For unknown reasons, Plaintiff’s counsel did not ask either Ms. Olson or Mr. Papettas why Defendant

currently uses the one-year representative. Instead, counsel limited his questions to the original,

historical decision to use that period. See Opp. at 10-12; ECF No. 23-1, Ex. 1, ¶¶41:18-43:7. Thus,

when Plaintiff asked Ms. Olson about why Defendant may have originally chosen one year, she could

only speculate based on her current understanding of why Defendant uses it now. ECF No. 23-1, Ex.

1, ¶¶41:18-43:7. Thus, Defendant’s sworn declarations and testimony do not conflict.

V.     Summary Judgment is Warranted Regardless of Whether a “Jury” Could Conclude
       that a Six-Month Representative Period – or Any Other Hypothetical Period – Might
       Be Appropriate.

       In her sixth argument as to why Defendant’s commission payment plan is not “bona fide,”

Plaintiff merely argues that the results would be different if the Company chose to use a six-month

representative period instead of a one-year representative period. See Opp. at 12-14. The argument is

meaningless and irrelevant. Neither the FLSA nor its regulations require an employer to use the

representative period most beneficial to the employee, one middle-managers might hypothetically

find adequate (see Opp. at 13-14), or even the “best” period. Instead, the Act “plainly contemplates a

period which can reasonably be accepted by the employer, the employee, and disinterested persons


                                                  8
          Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 10 of 13



as being truly representative of the compensation aspects of the employee’s employment on which

this exemption test depends.” 29 C.F.R. §779.417(a) (emphasis added).

       Here, Defendant has selected a one-year representative period. It has explained in detail why

it continues to use this period for this purpose, why it is truly representative of the typical, repeating

seasonal sales cycles of the Company’s sales employees, and how it reveals consistent patterns with

respect to Plaintiff’s own compensation. Plaintiff, for her own part, has not submitted any evidence

whatsoever that: 1) disputes these facts; 2) establishes that she does not believe that the period

Defendant chose is reasonably representative; or 3) establishes that a disinterested third-party would

find that the period Defendant chose is unrepresentative. Whether a “jury” could conclude that a six-

month period – or another hypothetical period – might also be appropriate, or not, is simply irrelevant.

VI.    Defendant Properly Calculated and Paid Sales Employees Commissions on a Bi-weekly
       Basis, and Plaintiff’s Hypothetical Alternative Calculations are Irrelevant Speculation.

       Plaintiff’s final argument is perhaps her most hyper-technical, based upon the narrowest of all

possible readings of the Retail Sales Exemption. Specifically, she argues that Defendant may not use

the exemption because it pays its commissioned sales employees on a bi-weekly, rather than weekly,

basis, and therefore does not track commissions earned on a weekly basis. Plaintiff claims this

“inadequate record-keeping” voids the exemption. See Opp. at 14-15. This is untrue.

       As a preliminary matter, neither the FLSA nor the PMWA prohibits an employer from paying

employees every two weeks. To the contrary, the controlling Pennsylvania Wage Payment and

Collection Law expressly permits it. 43 P.S. §§251 & 253. More importantly, however, with respect

to giving the required “fair” reading to the FLSA exemption, the FLSA regulations expressly state

that employers are not required to maintain wage records on a per “workweek” basis for employees

under the Retail Sales Exemption, as Plaintiff claims. See 29 C.F.R. §516.16 (“[P]ursuant to . . .

section 7(i), employers shall maintain and preserve payroll and other records containing all . . . data

required by §516.2(a) except paragraphs (a) (6), (8) ...”) (emphasis added). Paragraphs (a)(6) and (8)

                                                    9
          Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 11 of 13



of §516.2 require employers to maintain weekly records, among other things. 29 C.F.R. §516.2(a)(6)

& (8). Instead, the regulations expressly provide that such employers may maintain records that show

“[t]otal compensation paid to each employee each pay period (showing separately the amount of

commissions and the amount of noncommission straight-time earnings).” 29 C.F.R. §516.16(c)

(emphasis added). This is exactly what Defendant does. See ECF No. 22-11, Ex. E (earning

statements showing required data for each pay period). As Defendant fully complied with the

regulatory requirements in this respect, Plaintiff’s argument fails, and her speculation about what the

data might theoretically show if Defendant paid its commissioned sales employees on a weekly basis,

see Opp. at 15, is meaningless and irrelevant.

       Finally, Plaintiff’s musings about how a “reasonable jury” might theoretically interpret the

language in the regulatory hypothetical using the phrase “seldom or never” is likewise irrelevant, as

it is the Court’s duty to interpret that statutory and regulatory language, not a jury’s role. Court’s

undertake this analysis at the summary judgment stage routinely. See, e.g., Gordon, 2020 WL

3259394, at *10 (“Under the now required fair reading standard established in Encino Motorcars,

LLC, the court interprets these holdings to stand for the proposition that if an employee exceeds the

guarantee in wages more than 10% of time, that employee has a wage that exceeds the amount of the

draw or guarantee more often than seldom.”).

                                          CONCLUSION

       For all of the reasons set forth in Defendant’s motion and this reply, Mattress Warehouse

respectfully requests that summary judgment be entered in its favor and the entire case be dismissed.




                                                  10
        Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 12 of 13



                                       Respectfully submitted:

                                       SAUL EWING ARNSTEIN & LEHR LLP


Dated: November 16, 2020           By: /s/ Henry A. Platt
                                       Henry A. Platt, Esq. (Admitted Pro Hac Vice)
                                       1919 Pennsylvania Ave., N.W., Suite 550
                                       Washington, D.C. 20006
                                       T: (202) 342-3447
                                       Henry.Platt@saul.com

                                       Jessica L. Meller, Esq.
                                       1500 Market Street, Centre Sq. W., Fl. 38
                                       Philadelphia, PA 19102
                                       T: (215) 972-7104
                                       Jessica.Meller@saul.com

                                       Attorneys for Defendant
                                       Mattress Warehouse, Inc.




                                      11
       Case 2:20-cv-00891-GJP Document 25 Filed 11/16/20 Page 13 of 13




                            CERTIFICATE OF SERVICE

      I hereby certify that I caused a true and correct copy of the foregoing DEFENDANT

MATTRESS WAREHOUSE INC.’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR

SUMMARY JUDGMENT was served upon the following via the Court’s ECF system:


                               Peter D. Winebrake, Esq.
                                  R. Andrew Santillo
                                  Mark J. Gottesfeld
                              Winebrake & Santillo, LLC
                            Twining Office Center, Suite 211
                                  715 Twining Road
                                  Dresher, PA 19025

                                  Counsel for Plaintiff


Date: November 16, 2020                                   /s/ Henry A. Platt
                                                          Henry A. Platt




                                            12
